DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1, 5, 8, 9, 10, 14, 17, 18, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagai et al.(US 2005/0256733) in view of Mehew at al. (US 2009/0063290)  in further view of Arumugam et al. (US 2010/0306040) 	Claims: 1, 10, and 19: Nagai discloses a method for providing a beauty prescription and tracking system for enabling prescription interaction, purchasing, and tracking, the method comprising:
  	creating, within a beauty prescription and tracking system, a beautician account for a beautician comprising beautician identifying information about the beautician and other information pertinent to provide services and sell products; (see for example [0079], registered member (e.g. beauty shop) user id and password, also see [0123], discloses a stylist inputting information into a device about the client, advice information from the stylist(e.g. information pertinent to provide products or services and a purchase record). Also at 0135] discloses the stylist preparing a plan of suggestions and comments. NOTE: the applicant does not define in the applicant’s specification how the beautician is identified. Thus any stylist information can be used to identify the stylist.)
 	creating, within a beauty prescription and tracking system, a client account comprising client identifying information about the client; ( [0102], discloses customer information, [0099], discloses customer information, name, date of visit, etc. , Fig.4)
 	receiving, at a first time, for a first device, the first device being a beautician device located at a merchant location,(see for example [0070]terminal installed at a beauty shop) via a user interface configured to access the beauty prescription and tracking system, an information indicative of an interaction between the beautician and a client, wherein the information indicative of the interaction between the beautician and the client comprises client identification information and one or more types of services used in the interaction between the beautician and the client, and wherein the first time is during the interaction between the beautician and the client;([0070, 0075] discloses counseling(e.g. an interaction) a customer. [0101] discloses a customer record in a database that includes hair treatment record, a purchase record of products at the shop, a record of visits, advice from the stylist. Also at [0111], discloses Alternatively, if the hair treatment for the customer is performed on the basis of the hairstyle data stored in the SCDB, the relevant hairstyle data may be selected. [0123], discloses the date of visit, various information about the performed hair treatments (the used hairstyle data and coloring data), advice information from the stylist, a purchase record of various shop-selling products))
 	creating, by the beautician within the beauty prescription and tracking system, and linking to the client account,  a prescription for the client, the prescription comprising information indicative of each of one or more products recommended for purchase based on the interaction between the beautician and the client and information related to the client input during interaction between the beautician and the client, wherein the prescription is unique to the client and to the interaction; ([0124], discloses for example, the product that is suitable for the customer is searched for from the shop-selling products, on the basis of the hair treatment record of the customer registered in the OPDB. Then, the search result is transmitted to the terminal system. The stylist uses the search result which is transmitted from the server and which is displayed on the display device by the control device, and further suggests a recommended product) 	Nagai further discloses that the prepared plan (e.g. prescription) is sent by e-mail.([0135], he prepared plan of suggestion is sent as an e-mail or ordinary mail of suggestion to the e-mail address of the customer 22 stored in the CPDB) 	linking the client account to the beautician account;(see for example [0102 and 0104] that discloses a beauty shop information connected with the customer information. ) 	and  tracking, via web-based functionality, the clients interaction with the prescription by the beautician. ([0100 and 0123] discloses a tracked clients interaction with the prescription by the beautician )
	 wherein the client received the prescription based on the information indicative of the interaction between the beautician and the client.([0123 and 0125] receiving advice from the stylist)  but does not explicitly disclose providing the prescription, to a second device, the second device being a client device, via an electronic communication, at a second time, subsequent to the first time, the electronic communication comprising a link that upon selection, provides access to the beauty prescription and tracking system via a web page and pre-populates an e-commerce portal shopping cart of a direct e-commerce application with the products included in the prescription for purchase, wherein the e-commerce portal shopping cart enables purchase of the products included in the prescription; upon access to the beauty prescription and tracking system, providing access to the prescription, wherein the prescription comprises the direct e-commerce application for the client to purchase products directly through the beauty prescription and tracking system; and tracking, via web-based functionality, interaction with the prescription by the client. 	However Mehew discloses providing the prescription, to a second device, the second device being a client device, via an electronic communication, at a second time, subsequent to the first time, the electronic communication comprising a link that upon selection, provides access to the beauty prescription and tracking system via a web page and pre-populates an e-commerce portal shopping cart of a direct e-commerce application with the products included in the prescription for purchase, wherein the e-commerce portal shopping cart enables purchase of the products included in the prescription; (see for example [0017 and 0028], from the CRM application, the salesperson creates both a quote and a pre-filled shopping cart for the client, after which a link is emailed to the client from the e-mail client invoked by the CRM application. When the client clicks on the link in the email, they are taken to their pre-filled shopping cart with all the items from the quote.) 	upon access to the beauty prescription and tracking system, providing access to the prescription, wherein the prescription comprises the direct e-commerce application for the client to purchase products directly through the beauty prescription and tracking system; (see for example Figure 3 and 4, [0019-0022], discloses an email that has a link to the shopping cart that prefills with the items referred to in the email.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Nagai so as to include providing the prescription, to a second device, the second device being a client device, via an electronic communication, at a second time, subsequent to the first time, the electronic communication comprising a link that upon selection, provides access to the beauty prescription and tracking system via a web page and pre-populates an e-commerce portal shopping cart of a direct e-commerce application with the products included in the prescription for purchase, wherein the e-commerce portal shopping cart enables purchase of the products included in the prescription; upon access to the beauty prescription and tracking system, providing access to the prescription, wherein the prescription comprises the direct e-commerce application for the client to purchase products directly through the beauty prescription and tracking system; and  in order to encourage the purchasing of recommended products and a simplified shopping experience. 	Nagai and Mehew  do not explicitly disclose compensating the beautician based on one or more purchases by the client of at least one of the one or more products recommended for purchase in the prescription. 	However Arumugam discloses  wherein the link further designates the beautician who created the prescription utilizing the beautician identifying information; (see for example [0038], a link that includes information about the user who referred the product and at [0039] identity of who referred) 	 compensating the beautician associated with the beautician account based on one or more purchases by the client of at least one of the one or more products recommended for purchase in the prescription. (see for example [0008, 0009, 0032, 0040], discloses sending an email recommending a product and the sender being rewarded when the product is purchased by the email recipient.( although Arumugam does not specify a beautician, the beautician is merely a label for a person recommending the product and the invention would perform the same regardless of how the person is labeled. Also the applicant’s prescription is merely a recommendation being sent by email or any other type of communication. (see applicant’s specification at [0042])))  	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Nagai and Mehew so as to include compensating the beautician based on one or more purchases by the client of at least one of the one or more products recommended for purchase in the prescription in order to encourage the purchasing of recommended products.
  	Claim 5, 14: Nagai, Mehew, and Arumugam disclose the method of claim 1, wherein each of one or more interactions tracked through the beauty prescription and tracking system comprise information indicative of one or more of purchases by the client, number of times the client visits the prescription, and the date and time that the client visits the prescription. (Nagai discloses at [0101] database storing stylist advice, purchased products)
  
  	Claim 8, 17: Nagai, Mehew, and Arumugam disclose the method of claim 7, wherein the client identification record comprises at least one photograph of the client’s hair style. (Nagai discloses  [0025, 0026, 0027], database storing image data of the customer) 	Claim 9, 18: Nagai, Mehew, and Arumugam disclose the method of claim 1, wherein the communication comprises a prescription for using the at least one product or service. (Nagai: [0124], suggests a recommended product) 	
  	Claim 20: Nagai, Mehew, and Arumugam disclose the computer readable medium of claim 19, Mehew discloses wherein the prescription further comprises a referral information link, the computer readable medium further configured to: upon selection of the link, designate that the beautician referred the client to the direct e-commerce application. ([0021], discloses upon clicking the link a call to the vendors website which also has a tracking number. Which insures that the vendor(e.g. beautician) is credited with whatever actions occur after clicking the link) 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Nagai so as to include wherein the prescription further comprises a referral information link, the computer readable medium further configured to: upon selection of the link, designate that the beautician referred the client to the direct e-commerce application in order to properly track who should be compensated for purchases.

Claim 2-4, 6, 7, 11-13, 15, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Nagai et al.(US 2005/0256733) in view of Mehew at al. (US 2009/0063290) in view of Arumugam et al. (US 2010/0306040) and  in view of Dixon (US 2012/0284099)

 	Claim 2, 11, 20: Nagai, Mehew, and Arumugam disclose the method of claim 1, wherein the prescription further comprises a referral information link, the method further comprising: upon selection of the link, designating that the beautician referred the client to the direct e-commerce application  	However Dixon discloses wherein the prescription further comprises a referral information link, the method further comprising: upon selection of the link, designating that the beautician referred the client to the direct e-commerce application (Dixon: [0052 and 0092], discloses referring to the stylist by clicking on a referral button) 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Nagai, Mehew, and Arumugam so as to include wherein the prescription further comprises a referral information link, the computer readable medium further configured to: upon selection of the link, designate that the beautician referred the client to the direct e-commerce application in order to properly track who should be compensated for purchases.
	 Claim 3, 12: Nagai, Mehew, and Arumugam disclose the method of claim 1, but does not explicitly disclose wherein the communication further comprises at least one interface control that, when selected by the client, facilitates setting a future appointment for the client with the beautician. 	However Dixon discloses wherein the communication further comprises at least one interface control that, when selected by the client, facilitates setting a future appointment for the client with the beautician. ([0100 and 0101], allows the booking of an appointment) 	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the method of Nagai, Mehew, and Arumugam so as to include wherein the communication further comprises at least one interface control that, when selected by the client, facilitates setting a future appointment for the client with the beautician; in order to provide a fast method of connecting with a beautician. 

 	Claim 4, 13: Nagai, Mehew, and Arumugam discloses the method of claim 3, further comprising: storing the interaction with the prescription by the client within the beauty prescription and tracking system. (Nagai  discloses at [0101] database storing stylist advice, purchased products)
 	Claim 6, 15: Nagai, Mehew, and Arumugam disclose the method of claim 1, but does not explicitly disclose wherein the beautician account is linked to the client.  	However Dixon discloses wherein the beautician account is linked to the client.  (Dixon: [0096], discloses a referral log which has customer and stylist information stored in a database. Also at [0043] discloses a client/stylist portfolio) 	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the method of Nagai, Mehew, and Arumugam so as to include wherein the the beautician account. is linked to the client; in order to insure that stylist are connected to their clients.	Claim 7, 16: Nagai, Mehew, and Arumugam disclose the method of claim 1, further comprising: creating a client identification record for the client; and in response to receiving the information related to the interaction, linking the client identification record to the beautician account. 	However Dixon disclose creating a client identification record for the client; and in response to receiving the information related to the interaction, linking the client identification record to the beautician account.  (Dixon: [0064], stylist managing their clients.) 	It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the method of Nagai, Mehew, and Arumugam so as to include wherein the the beautician account is linked to the client; in order to maintain a stylist portfolio thereby enabling stylist to keep a record of their customers. 

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive.  	The applicant argues that the reference of Nagai does not disclose a beautician account for a beautician comprising beautician identifying information, the Examiner respectfully disagrees, Nagai discloses at [0079], registered member (e.g. beauty shop) user id and password. Thus the reference of Ngai discloses the aforementioned limitation.  	The applicant further argues wherein the link further designates the beautician who created the prescription utilizing the beautician identifying information, the Examiner respectfully disagrees the reference of Arumugam discloses at [0038], a link that includes information about the user who referred the product and at [0039] identity of who referred. 	The applicant further argues that the reference of Mayhew does not disclose tracking, via web-based functionality, the client’s interaction with the prescription created by the beautician, the Examiner respectfully disagrees the reference of Nagai discloses at [0100 and 00123] discloses  interactions with a stylist tracking number of visits, conversations and also discloses tracking the number of visits. Which is equivalent to the applicant’s cited [0044] of the specification.   	The applicant further argues compensating the beautician associated with the beautician account based on one or more purchases by the client of at least one of the one or more products recommended for purchase in the prescription, wherein the client received the prescription based on the information indicative of the interaction between the beautician and the client, the Examiner respectfully disagrees the reference of Arumugam discloses at  [0038], a link that includes information about the user who referred the product and also at [0039] identity of who referred).   Furthermore the reference of Nagai discloses at [0123 and 0125] receiving advice from the stylist(e.g prescription(e.g advice) based on information indicative an interaction)  which is equivalent to the limitation of , “wherein the client received the prescription based on the information indicative of the interaction between the beautician and the client.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.A.P/Examiner, Art Unit 3621    

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621